


EXHIBIT 10.25.1.2


 
 
 
Ashford
 
 
Loan No. 502860049
 
Pool 1

GUARANTY
THIS GUARANTY (“Guaranty”) is executed as of April 11, 2007, by ASHFORD
HOSPITALITY LIMITED PARTNERSHIP and ASHFORD HOSPITALITY TRUST INC. (hereinafter
collectively referred to as “Guarantor”), for the benefit of WACHOVIA BANK,
NATIONAL ASSOCIATION (“Lender”).
A. The Persons set forth on Exhibit A (collectively “Borrower”) is indebted to
Lender with respect to a loan (“Loan”) pursuant to a certain promissory note
dated of even date herewith, payable to the order of Lender in the aggregate
original principal amount of ONE HUNDRED FIFTEEN MILLION SIX HUNDRED THOUSAND
and NO/100 DOLLARS ($115,600,000.00) (together with all renewals, modifications,
increases and extensions thereof, the “Note”), which is secured by the liens and
security interests created by certain deed of trusts, security agreements,
assignments of rents and fixture filings, and/or mortgages, security agreements,
assignments of rents and fixture filings and/or deeds to secure debt, security
agreements, assignments of rents and fixture filings (collectively, the
“Security Instrument”), between Lender and Borrower, dated of even date herewith
and further evidenced, secured or governed by the other Loan Documents (as
defined in the Security Instrument); and
B. Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as hereinafter defined); and
C. Guarantor is the owner of a direct or indirect interest in Borrower, and
Guarantor will directly benefit from Lender’s making the Loan to Borrower.
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower
thereunder, and to extend such additional credit as Lender may from time to time
agree to extend under the Loan Documents, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
ARTICLE I.


NATURE AND SCOPE OF GUARANTY
Section 1.1. Guaranty of Obligation. Guarantor hereby absolutely, irrevocably
and unconditionally guarantees to Lender (and its successors and assigns),
jointly and severally, the payment and performance of the Guaranteed Obligations
as and when the same shall be due and payable, whether upon demand by Lender or
by lapse of time, by acceleration of maturity or otherwise. Guarantor hereby
absolutely, irrevocably and unconditionally covenants and agrees that it is
liable, jointly and severally, for the Guaranteed Obligations as a primary
obligor, and that each Guarantor shall fully perform, jointly and severally,
each and every term and provision hereof.
Section 1.2. Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” shall mean, and Guarantor shall be liable for, and
shall indemnify, defend and hold Lender and each other Indemnified Party
harmless from and against, any and all
Losses (as hereinafter defined) incurred or suffered by Lender or any other
Indemnified Party arising out of or in connection with the matters listed below:
(a) fraud or intentional misrepresentation by Borrower, Guarantor or any
Affiliate of Borrower or Guarantor or the failure to state a material fact in
the written information provided to Lender by or on behalf of Borrower or any of
its Affiliates in connection with the Security Instrument, the Note or the other
Loan Documents;
(b) the misappropriation by Borrower, Guarantor or any Affiliate of Borrower or
Guarantor of any tenant security deposits or Rent;
(c) the misapplication or conversion of Loss Proceeds;




--------------------------------------------------------------------------------




(d) any act of arson, intentional physical damage or waste of or to the Property
by Borrower, Guarantor or any Affiliate of Borrower or Guarantor;
(e) Borrower’s failure to comply with the provisions of Sections 2.02(g) 12.01,
16.01, 16.02, 18.29, 18.30 or 18.31, inclusive, of the Security Instrument;
(f) the exercise of any right or remedy under any federal, state or local
forfeiture laws resulting in the loss or impairment of the lien of the Security
Instrument, or the priority thereof, against the Property;
(g) any modification, termination or amendment to a Ground Lease which was not
consented to by Lender;
(h) any claims, actions or proceedings initiated by Borrower or any Affiliate of
Borrower alleging that the relationship of Borrower and Lender is that of joint
venturers, partners, tenants in common, joint tenants or any relationship other
than that of debtor and creditor; or
(i) any Transfer in violation of the provisions of Article XI of the Security
Instrument.
In addition, in the event any proceeding, action, petition or filing under the
Bankruptcy Code, or any similar state or federal law now or hereafter in effect
relating to bankruptcy, reorganization or insolvency, or the arrangement or
adjustment of debts of Borrower, Operating Tenant or Guarantor, shall be filed
by, consented to or acquiesced in by Borrower, Operating Tenant or Guarantor or
any of their Affiliates commences any proceeding, action, petition or filing
under the Bankruptcy Code or any similar state or federal law now or hereafter
in effect relating to bankruptcy, reorganization or insolvency, or the
arrangement or adjustment of debts with respect to Borrower, Operating Tenant or
Guarantor, or if Borrower, Operating Tenant or Guarantor or any Affiliates of
Borrower, Operating Tenant or Guarantor shall institute any proceeding for
Borrower’s, Guarantor’s or Operating Tenant’s dissolution or liquidation, or
shall make an assignment for the benefit of creditors (provided the Guarantor’s
liability under this sentence shall in no event exceed the Cap Amount (as set
forth on Exhibit B attached hereto)), then the Guaranteed Obligations shall also
include the unpaid balance of the Debt.
For purposes of this Guaranty, the term “Losses” includes any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement, punitive damages, foreseeable and unforeseeable
consequential damages, of whatever kind or nature (including but not limited to
reasonable attorneys’ fees and other costs of defense).
Section 1.3. Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance, is joint and several and is not
a guaranty of collection. This Guaranty shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural Person) Guarantor’s
death (in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The obligations of Guarantor under
this Guaranty shall survive any foreclosure proceeding, any foreclosure sale and
delivery of any deed in lieu of foreclosure, and any release of record of the
Security Instrument. The fact that at any time or from time to time the
Guaranteed Obligations may be increased or reduced shall not release or
discharge the obligation of Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.
Section 1.4. Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower, or any other Person,
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.
Section 1.5. Payment by Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at maturity or
earlier by acceleration or otherwise, Guarantor shall, immediately upon demand
by Lender, and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender’s address as set forth herein. Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Obligations, and may be made from time to time with
respect to the same or different items of Guaranteed Obligations. Such demand
shall be deemed made, given and received in accordance with the notice
provisions hereof.
Section 1.6. No Duty to Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce this Guaranty against Guarantor, first to (i) institute suit
or exhaust its remedies against Borrower or others liable on the Loan or the
Guaranteed Obligations or any other Person, (ii) enforce Lender’s rights against
any collateral which shall ever have been given to secure the Loan,
(iii) enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (iv) join Borrower or any others liable on the Guaranteed
Obligations in




--------------------------------------------------------------------------------




any action seeking to enforce this Guaranty, (v) exhaust any remedies available
to Lender against any collateral which shall ever have been given to secure the
Loan, or (vi) resort to any other means of obtaining
payment of the Guaranteed Obligations. Lender shall not be required to mitigate
damages or take any other action to reduce, collect or enforce the Guaranteed
Obligations.
Section 1.7. Waivers. Guarantor agrees to the provisions of the Loan Documents,
and hereby waives notice of (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note or of any other Loan Documents, (iv) the execution and delivery by
Borrower and Lender of any other loan or credit agreement or of Borrower’s
execution and delivery of any promissory notes or other documents arising under
the Loan Documents or in connection with the Property, (v) the occurrence of any
breach by Borrower or Event of Default, (vi) Lender’s transfer or disposition of
the Guaranteed Obligations, or any part thereof, (vii) sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (viii) protest, proof of non-payment or default by
Borrower, or (ix) any other action at any time taken or omitted by Lender, and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to any of the Guaranteed Obligations and the obligations hereby
guaranteed.
Section 1.8. Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including
court costs and reasonable attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights hereunder. The
covenant contained in this section shall survive the payment and performance of
the Guaranteed Obligations.
Section 1.9. Effect of Bankruptcy. In the event that, pursuant to any
insolvency, . bankruptcy, reorganization, receivership or other debtor relief
law, or any judgment, order or decision thereunder, Lender must rescind or
restore any payment, or any part thereof, received by Lender in satisfaction of
the Guaranteed Obligations, as set forth herein, any prior release or discharge
from the terms of this Guaranty given to Guarantor by Lender shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of Borrower and Guarantor that Guarantor’s obligations hereunder shall
not be discharged except by Guarantor’s performance of such obligations and then
only to the extent of such performance.
Section 1.10. Deferral of Rights of Subrogation, Reimbursement and Contribution.
(a) Notwithstanding any payment or payments made by any Guarantor hereunder,
unless and until payment in full of the Debt (and including interest accruing on
the Note after the commencement of a proceeding by or against Borrower under the
Bankruptcy Code which interest the parties agree shall remain a claim that is
prior and superior to any claim of Guarantor notwithstanding any contrary
practice, custom or ruling in cases under the Bankruptcy Code) (i) no Guarantor
will assert or exercise any right of Lender or of such Guarantor against
Borrower to recover the amount of any payment made by such Guarantor to Lender
by way of subrogation, reimbursement, contribution, indemnity, or otherwise
arising by contract or operation of law, and such Guarantor shall not have any
right of recourse to or any claim against assets or property of Borrower; and
(ii) each Guarantor agrees not to seek contribution or indemnity or other
recourse from any other Guarantor.
(b) Until payment in full of the Debt (and including interest accruing on the
Note after the commencement of a proceeding by or against Borrower under the
Bankruptcy Code which interest the parties agree shall remain a claim that is
prior and superior to any claim of Guarantor notwithstanding any contrary
practice, custom or ruling in cases under the Bankruptcy Code), Guarantor agrees
not to accept any payment or satisfaction of any kind of indebtedness of
Borrower to Guarantor and hereby assigns such indebtedness to Lender, including
the right to file proof of claim and to vote thereon in connection with any such
proceeding under the Bankruptcy Code, including the right to vote on any plan of
reorganization. If any amount of the type more particularly described in the
first sentence of this Section 1.10(b) shall nevertheless be paid to a Guarantor
by Borrower or another Guarantor prior to payment in full of all sums owed to
Lender under the Loan Documents (the “Obligations”), such amount shall be held
in trust for the benefit of Lender and shall forthwith be paid to Lender to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured.
(c) The provisions of this Section 1.10 shall survive the termination of this
Guaranty, and any satisfaction and discharge of Borrower by virtue of any
payment, court order or any applicable law.
Section 1.11. “Borrower". The term “Borrower” as used herein shall include any
new or successor corporation, association, partnership (general or limited),
joint venture, limited liability company, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of Borrower or any interest in Borrower.








--------------------------------------------------------------------------------




ARTICLE II.


EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING


GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
Section 2.1. Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
Note, Loan Documents, or other document, instrument, contract or understanding
between Borrower and Lender, or any other parties, pertaining to the Guaranteed
Obligations or any failure of Lender to notify Guarantor of any such action.
Section 2.2. Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or any Guarantor.
Section 2.3. Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners or
members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor.
Section 2.4. Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations, or any part thereof, exceed the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof, is
ultra vires, (iii) the officers or representatives executing the Note or the
other Loan Documents or otherwise creating the Guaranteed Obligations acted in
excess of their authority, (iv) the Guaranteed Obligations violate applicable
usury laws, (v) Borrower has valid defenses, claims or offsets (whether at law,
in equity or by agreement) which render the Guaranteed Obligations wholly or
partially uncollectible from Borrower, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed Obligations, or given
to secure the repayment of the Guaranteed Obligations) is illegal, uncollectible
or unenforceable, or (vii) the Note or any of the other Loan Documents has been
forged or otherwise is irregular or not genuine or authentic, it being agreed
that Guarantor shall remain liable hereon regardless of whether Borrower or any
other Person be found not liable on the Guaranteed Obligations or any part
thereof for any reason.
Section 2.5. Release of Obligors. Any full or partial release of the liability
of Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other Person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.
Section 2.6. Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
Section 2.7. Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
Section 2.8. Care and Diligence. The failure of Lender or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, (ii) to
foreclose, or initiate any action to foreclose, or, once




--------------------------------------------------------------------------------




commenced, prosecute to completion any action to foreclose upon any security
therefor, or (iii) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Guaranteed
Obligations.
Section 2.9. Unenforeceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
Section 2.10. Merger. The reorganization, merger or consolidation of Borrower
into or with any other corporation or entity.
Section 2.11. Preference. Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws, or for any reason Lender is
required to refund such payment or pay such amount to Borrower or someone else.
Section 2.12. Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Guaranteed Obligations, or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether or not
contemplated, and whether or not otherwise or particularly described herein,
which obligation shall be deemed satisfied only upon the full and final payment
and satisfaction of the Guaranteed Obligations.
ARTICLE III.


REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:
Section 3.1. Benefit. Guarantor is an Affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.
Section 3.2. Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
provided, however, Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.
Section 3.3. No Representation by Lender. Neither Lender nor any other Person
has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty.
Section 3.4. Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, Solvent.
Section 3.5. Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
Section 3.6. Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
Section 3.7. Review of Documents. Guarantor has examined the Note and all of the
Loan Documents.
Section 3.8. Litigation. Except as otherwise disclosed to Lender, there are no
proceedings pending or, so far as Guarantor knows, threatened before any court
or administrative agency which, if decided adversely to Guarantor, would
materially adversely affect the financial condition of Guarantor or the
authority of Guarantor to enter into, or the validity or enforceability of this
Guaranty.
Section 3.9. Tax Returns. Guarantor has filed all required federal, state and
local tax returns and has paid all taxes as shown on such returns as they have
become due. No claims have been assessed and are unpaid with respect to such
taxes.




--------------------------------------------------------------------------------




ARTICLE IV.


SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 4.1. Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon are direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations to the extent the provisions of
Section 1.10 hereof are unenforceable. Upon the occurrence of an Event of
Default or the occurrence of an event which would, with the giving of notice or
the passage of time, or both, constitute an Event of Default, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other
Person any amount upon the Guarantor Claims.
Section 4.2. Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as
to establish its rights hereunder and receive directly from the receiver,
trustee or other court custodian dividends and payments which would otherwise be
payable upon Guarantor Claims. Guarantor hereby assigns such dividends and
payments to Lender. Should Lender receive, for application upon the Guaranteed
Obligations, any such dividend or payment which is otherwise payable to
Guarantor, and which, as between Borrower and Guarantor, shall constitute a
credit upon the Guarantor Claims, then upon payment to Lender in full of the
Guaranteed Obligations, Guarantor shall become subrogated to the rights of
Lender to the extent that such payments to Lender on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that portion of the Guaranteed Obligations
which would have been unpaid if Lender had not received dividends or payments
upon the Guarantor Claims.
Section 4.3. Payments Held in Trust. In the event that, notwithstanding anything
to the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Lender an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Lender, and Guarantor covenants promptly
to pay the same to Lender.
Section 4.4. Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s right it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor.
ARTICLE V.


MISCELLANEOUS
Section 5.1. No Waiver; Remedies Cumulative. No failure or delay on the part of
Lender in exercising any right, remedy, power or privilege hereunder or under
the other Loan Documents and no course of dealing between Guarantor and Lender
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under the other Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege hereunder or thereunder. The rights and
remedies provided herein and in the other Loan Documents are cumulative and not
exclusive of any rights or remedies provided by law. The giving of notice to or
demand on Guarantor which notice or demand is not required hereunder or under
the other Loan Documents shall not entitle Guarantor to any other or further
notice or demand in similar or other circumstances or
constitute a waiver of the rights, remedies, powers or privileges of Lender in
any circumstances not requiring notice or demand.




--------------------------------------------------------------------------------




Section 5.2. Notices. All notices, requests and other communications to any
party hereunder or under the Note shall be given in the manner set forth in
Article XI of the Security Instrument, and to each addressee at the address set
forth below:
 
 
 
 
 
 
 
Guarantor:
 
c/o Ashford Hospitality Trust, Inc.
 
 
 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
Dallas, Texas 75254-4308
 
 
 
 
Attn: David Brooks
 
 
 
 
Facsimile: (972) 778-9270
 
 
 
 
 
 
 
With a copy to:
 
Akin Gump Strauss Hauer & Feld LLP
 
 
 
 
590 Madison Avenue
 
 
 
 
New York, New York 10022-2524
 
 
 
 
Attn: Peter Miller, Esq.
 
 
 
 
Facsimile: (212) 872-1002
 
 
 
 
E-mail: pamiller@akingump.com
 
 
 
 
 
 
 
Lender:
 
Wachovia Bank, National Association
 
 
 
 
Commercial Real Estate Services
 
 
 
 
8739 Research Drive URP 4
 
 
 
 
NC 1075
 
 
 
 
Charlotte, North Carolina 28262
 
 
 
 
Facsimile No,: (704) 715-0056
 
 
 
 
 
 
 
With a copy to:
 
Proskauer Rose LLP
 
 
 
 
1585 Broadway
 
 
 
 
New York, New York 10036
 
 
 
 
Attn: David J. Weinberger, Esq.
 
 
 
 
Facsimile No.: (212)969-2900

or such other address as Guarantor or Lender shall hereafter specify by not less
than ten (10) days prior written notice as provided herein; provided, however,
that notwithstanding any provision of this Section to the contrary, such notice
of change of address shall be deemed given only upon actual receipt thereof.
Rejection or other refusal to accept or the inability to deliver because of
changed addresses of which no notice was given as herein required shall be
deemed to be receipt of the notice, demand, statement, request or consent.
Section 5.3. Governing Law; Jurisdiction. This Guaranty shall be governed by and
construed in accordance with the laws of the State of New York and the
applicable laws of the United States of America. Guarantor hereby irrevocably
submits to the jurisdiction of any court of competent jurisdiction located in
the State of New York in connection with any proceeding out of or relating to
this Guaranty.
Section 5.4. Invalid Provisions. If any provision of this Guaranty is held to be
invalid, illegal or unenforceable in any respect, this Guaranty shall be
construed without such provision.
Section 5.5. Amendments. The terms of this Guaranty, together with the terms of
the other Loan Documents, constitute the entire understanding and agreement of
the parties hereto and supersede all prior agreements, understandings and
negotiations between Guarantor and Lender with respect to the Guaranteed
Obligations. This Guaranty, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act on the part of Guarantor or Lender, but only by an agreement in writing
signed by the party against whom enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.
Section 5.6. Parties Bound; Assignment. This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives; provided, however, that Guarantor may not,
without the prior written consent of Lender, assign any of its rights, powers,
duties or obligations hereunder.
Section 5.7. Headings: Construction of Documents, Definitions. The headings and
captions of various sections of this Guaranty are for convenience of reference
only and are not to be construed as defining or limiting, in any way, the scope
or




--------------------------------------------------------------------------------




intent of the provisions hereof. Guarantor acknowledges that it was represented
by competent counsel in connection with the negotiation and drafting of this
Guaranty and the other Loan Documents and that neither this Guaranty nor the
other Loan Documents shall be subject to the principle of construing the meaning
against the Person who drafted same. All capitalized terms not otherwise defined
herein shall have the meanings set forth in the Security Instrument.
Section 5.8. Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 5.9. Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all Persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single instrument. It shall not be necessary in making
proof of this Guaranty to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.
Section 5.10. Cumulative Rights. The rights of Lender under this Guaranty shall
be separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
Lender shall not be limited exclusively to the rights and
remedies herein stated but shall be entitled, subject to the terms of this
Guaranty, to every right and remedy now or hereafter afforded by law.
Section 5.11. Waiver of Counterclaim and Right To Trial By Jury. GUARANTOR
HEREBY WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS
AGENTS, AND WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER OR IN ANY COUNTERCLAIM GUARANTOR MAY BE PERMITTED
TO ASSERT HEREUNDER OR WHICH MAY BE ASSERTED BY LENDER OR ITS AGENTS AGAINST
GUARANTOR, OR IN ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS GUARANTY, THE DEBT OR THE GUARANTEED OBLIGATIONS.
* * * * *
IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first above written.
 
 
 
 
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a Delaware limited partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Ashford OP General Partner LLC, a Delaware
 
 
 
 
 
limited liability company, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: 
/s/ David A. Brooks
 
 
 
 
 
 
 
Name: David A. Brooks
 
 
 
 
 
 
Title: Vice President
 
 

 
 
 
 
 
 
ASHFORD HOSPITALITY TRUST, INC., a Maryland corporation
 
 
By:  
/s/ David A. Brooks 
 
 
 
Name:  
David A. Brooks 
 
 
 
Title:  
Vice President 
 
 







--------------------------------------------------------------------------------




Exhibit A
Borrower
 
 
 
Property
 
Owner
Courtyard Dallas Plano in Legacy Park
 
Ashford Plano-C LP
6840 N. Dallas Parkway
 
 
Plano, TX 75024-3499
 
 
 
 
 
Courtyard Scottsdale Old Town
 
Ashford Scottsdale LP
3311 N. Scottsdale Road
 
 
Scottsdale, AZ 85251-6427
 
 
 
 
 
Courtyard Oakland Airport
 
Ashford Oakland LP
350 Hegenberger Road
 
 
Oakland, CA 94621-1445
 
 
 
 
 
Courtyard Basking Ridge
 
Ashford Basking Ridge LP
595 Martinsville Road
 
 
Basking Ridge, N7 07920-2800
 
 
 
 
 
Courtyard Newark — Silicon Valley
 
Ashford Newark LP
34905 Newark Bled.
 
 
Newark, CA 94560-1215
 
 

Exhibit B
Cap Amount: $19,475,000.00




